Citation Nr: 1511614	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy associated with a service-connected lumbar spine disability (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2011, the appellant testified at a hearing before the undersigned in Washington, D.C.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the electronic case file.

In April 2011, the Board, inter alia, remanded a claim for entitlement to an initial disability rating in excess of 10 percent for spondylolisthesis, with degenerative disc disease for additional development. The matter was last before the Board in April 2014, when the Board denied entitlement to an initial disability rating in excess of 10 percent for right lower extremity. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  
 
In January 2015, the Court vacated the April 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case must consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board's February 2013 and April 2014 decisions were vacated because in awarding a separate 10 percent disability rating for right lower extremity radiculopathy associated with the service-connected low back disability, the Board did not discuss why a rating in excess of 10 percent was not warranted.  

The last VA examination assessing the Veteran's right lower extremity radiculopathy is dated from 2011, and no pertinent medical evidence has been associated with the record since that time.  The Veteran must be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo VA examination to address the severity and complications of the service-connected right lower extremity radiculopathy.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
The examiner must indicate if there is complete paralysis (foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.)

If there is incomplete paralysis, the examiner must indicate if the severity is mild, moderate, moderately severe, or severe.  If severe, the examiner must state whether there is marked muscular atrophy.

*In rendering these findings, the examiner must address the Veteran's symptoms of pain radiating to his right leg and down to his right foot, and his right leg and foot experiencing numbness and tingling.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

